El Juez Asociado Señor Aldbey,
emitió la opinión del tribunal.
Miguel Vargas demandó judicialmente en junio de 1922 a Esperanza Cruz Vélez como única y universal heredera de Avelino Cruz y Toro, fallecido en 1921, alegando varias causas de acción, siendo la fundamental que él es hijo natural reconocido de Avelino Cruz Toro, y subsidiarias de esa causa de acción las otras alegadas. La demandada solicitó que fuesen eliminados ciertos particulares de esa demanda y así lo decretó la corte el 30 de septiembre de 1922, concediendo, veinte días al demandante' para que enmendase su demanda. El demandante no enmendó su demanda y solicitó reconsi-deración de esa resolución, pero la petición fué declarada sin. lugar, y a instancia de la demandada fué registrada sen-tencia ordenando el archivo definitivo del asunto en noviembre 20 de 1922 por no haber sido enmendada la demanda dentro del tiempo que se le concedió. En 27 de noviembre del mismo año el demandante inició otro pleito sobre la misma cuestión, que fué declarado sin lugar en 15 de marzo de 1923 a virtud de excepción previa por prescripción de la acción, cuya ape-lación fué desestimada por este Tribunal Supremo en 15 de mayo de 1923. En abril 27 de 1923 solicitó el demandante que la sentencia en el primer pleito fuese anulada por no ostar autorizada por la ley, pero la corte negó esa moción porque si la sentencia ordenando el archivo del caso era *139errónea el recurso del demandante era apelar de ella y no lo hizo. ' Esa resolución fné apelada y desestimado el recurso por este Tribunal Supremo en 13 de noviembre de 1923 porque estaba dentro de la jurisdicción de la corte el dictar la sen-tencia de archivo y porque el recurso contra ella era el de apelación, sin que pudiera revivirla por sugerirse una cuestión jurisdiccional. Siete años después, en junio 20 de 1929, el demandante solicitó de la corte que lo relevara de los efectos de la sentencia de noviembre 20, 1922, dejándola sin efecto, desestimando la excepción previa y concediendo término a la demandada para que contestase, fundándose entre otras cosas en que la corte carece de jurisdicción para archivar el caso, en que debió tener por hecha la eliminación en la demanda sin que hubiera necesidad de presentar una demanda enmendada: en que el abogado entonces del de-mandante obró por inadvertencia y error excusables porque la pendencia de una moción de reconsideración lo excusaba de presentar la demanda enmendada y porque el demandado solicitó que se dictase la sentencia de archivo antes de vencer los veinte días que el demandante tenía para enmendar su¡ demanda.
Ahora nos pide la demandada que desestimemos esta ape-lación siendo el primero de sus fundamentos que no es apelable la resolución contra la cual se ha interpuesto el recurso.
 Las cuestiones alegadas en la corte inferior por el •demandante para pedir que se le exonere de los efectos de la sentencia dictada en 20 de noviembre de 1922 pudieron ser tratadas y resueltas en la apelación que estableció contra ellai y de la cual desistió, y por esto la negativa de la corte a exonerar al demandante de los efectos de la sentencia no está comprendida en el artículo 295, No. 3°., del Código de Enjuiciamiento Civil que autoriza apelación contra providencias especiales dictadas después de sentencia, pues tales providencias especiales son las que resuelven cuestiones no comprendidas en la sentencia, y en este caso las cuestiones ale-*140gadas para la exoneración estaban comprendidas en la sentencia anterior. Además, bajo la apariencia de nna moción de exoneración de sentencia se pretende que ésta sea reconsiderada, y ya liemos declarado que no son apelables las negativas de reconsideraciones de sentencias.
Existe también otro motivo alegado en la moción de desestimación. y que es importante para desestimar esta apelación, y es el siguiente: Las cuestiones expuestas por el demandante para solicitar ser exonerado de la sentencia, anulando ésta y dejándola sin efecto, ban sido disentidas y resueltas entre las mismas partes en otra apelación anterior, pues en la opinión de este tribunal que se encuentra en el tomo 32, página 456, de nuestras Decisiones, que antes ba sido extractada, ban sido resueltas en contra del abora apelante las cuestiones en que funda la apelación contra cuya negativa recurre. También en el caso de Vargas v. Cruz, 36 D.P.ít. 636, ban sido resueltas algunas de esas cuestiones.

La apelación debe ser desestimada.